Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed January 28, 2022 have been fully considered. The arguments are directed to a combination no longer employed by Examiner; now, Examiner relies on a different primary reference, to wit, Brockel et al. US 20070258235. Therefore, the arguments are moot
Claim Objections
Claim 27 is objected to because: applicant forgot to strikethrough “21” when changing claim 27 to depend from 26.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21, 23-24, 36-37, and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brockel et al. US 20070258235 (“Brockel”).
Re 21: Brockel (Figs. 1-12; abstract; claim 1; ¶9) teaches a housing having an opening at one end of the housing 24+22; and a number of light emitting elements 34 disposed in the housing adjacent the opening; wherein the light emitting elements are arranged to emit a field of illumination outwardly from the housing opening of 90 degrees or more (abstract; ¶9; Fig. 5).

Re 23: comprising a transparent cover 30 connected with the housing opening and positioned adjacent at least one of the number of light emitting elements.

Re 24: wherein the light emitting elements are arranged to emit a field of illumination outwardly from the housing opening of about 120 to 270 degrees.

Re 36: Brockel (Figs. 1-12; abstract; claim 1; ¶9)  a housing that is configured to accommodate attachment with one or more light emitting elements along a front portion of the housing, wherein the one or more light emitting elements emit a forward frontward field of illumination and a sideward field of illumination in a direction different than the frontward field of illumination (Fig. 5), and wherein the one or more light emitting elements emit a field of illumination outwardly from the front portion of from the housing of that is 180 degrees or more (Fig. 5; ¶9).

Re 37: wherein the one or more light emitting elements emit a field of illumination outwardly from the front portion of the housing of between 120 and 270 degrees (¶9).

Re 39: wherein at least one of the one or more light emitting elements is disposed within an opening of the housing along the front portion of the housing, and wherein the light assembly comprises a transparent cover 30 attached with the housing and positioned adjacent at least one of the one or more or more light emitting elements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 22, 25-35, 38, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Brockel in view of Klipstein et al. US 20050007777 (“Klipstein”).
Re 22 and 25-27: Brockel does not explicitly teach:
wherein a first light emitting element is positioned adjacent a center of the housing, and wherein a second light emitting element is positioned adjacent a side of the first light emitting element.
wherein a first light emitting element is positioned to provide a frontward field of illumination from the housing, and wherein a second light emitting element is positioned to provide a first sideward field of illumination from the housing in a direction different from the frontward field of illumination.
wherein a third light emitting element is positioned to provide a second sideward field of illumination from the housing that is directed differently than the first sideward field of illumination.
wherein one or more of the first, second, and third number of light emitting elements are positioned adjacent each other next to the housing opening disposed in an opening of the housing.

Klippenstein teaches/discloses (Figs. 6, 8-10):
wherein a first light emitting element is positioned adjacent a center of the housing, and wherein a second light emitting element is positioned adjacent a side of the first light emitting element.
wherein a first light emitting element is positioned to provide a frontward field of illumination from the housing, and wherein a second light emitting element is positioned to provide a first sideward field of illumination from the housing in a direction different from the frontward field of illumination.
wherein a third light emitting element is positioned to provide a second sideward field of illumination from the housing that is directed differently than the first sideward field of illumination.

wherein one or more of the first, second, and third number of light emitting elements are positioned adjacent each other next to the housing opening disposed in an opening of the housing.

Adding additional light sources increases the brightness of the device. Moreover, spacing the light sources out increases the angle subtended by the egressing light beam, thereby enhancing the field of view (FOV).
And, it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating light sources produces the obvious result of increasing the brightness of the device. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brockel with Klippenstein to either increase the brightness of the device, the angle subtended by the egressing light, or both.
	
Re 28: Brockel teaches (Figs. 1-12; abstract; claim 1; ¶9): a housing comprising one or more a number of light emitting elements disposed therein; a transparent cover 30 connected with the housing 24+22 and positioned adjacent at least one of the number of light emitting elements; wherein at least one of the number of light emitting elements 24 is positioned adjacent a center of a front portion of the housing and emits a forward frontward field of illumination, and wherein the number of light emitting elements emit a field of illumination outwardly from the front portion of the housing that is 90 degrees or more.

Brockel does not explicitly teach two or more a number of light emitting elements disposed therein; wherein at least another one of the number of light emitting elements element is positioned 

Klippenstein teaches two or more a number of light emitting elements disposed therein; wherein at least another one of the number of light emitting elements element is positioned adjacent a side of the front portion of the housing to emit a sideward field of illumination in a direction different from the forward frontward field of illumination (Figs. 6, 8-10). 
Adding additional light sources increases the brightness of the device. Moreover, spacing the light sources out increases the angle subtended by the egressing light beam, thereby enhancing the field of view (FOV).
And, it has been held that a mere duplication of parts which produces no new and unexpected result is an obvious modification of the prior art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating light sources produces the obvious result of increasing the brightness of the device. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brockel with Klippenstein to either increase the brightness of the device, the angle subtended by the egressing light, or both.

Brockel discloses (Figs. 1-12; abstract; claim 1; ¶9):

Re 29: wherein the number of light emitting elements emit a field of illumination outwardly from the front portion of the housing that is 180 degrees or more.

Re 30:  wherein the number of light emitting elements emit a field of illumination outwardly from the front portion of the housing that is between 120 to 270 degrees.

Re 31: comprising a reflector that is positioned adjacent at least one of the two or more number of light emitting elements.

Re 32: wherein the sideward field of illumination projects in a first direction, and wherein least another one of the number of the light emitting element elements is positioned adjacent a side of the front portion of the housing to emit a sideward field of illumination that projects in a second direction that is different from the first direction (see combo above, as Klippenstein’s lights are positioned apart from each other it necessarily meets this limitation).

Re 33: wherein at least one of the two or more number of light emitting elements is disposed adjacent within an opening at one end of the housing along the housing front portion.

Re 34: wherein the multi-directional light assembly is a portable device that is configured to electrically connect with and accommodate a portable power source.

Re 35: wherein the multi-directional light assembly is configured to promote hand-held operation by a user.

Re 38 and 40: Brockel does not explicitly teach:
wherein one of the one or more light emitting elements is positioned adjacent a center of the housing and emits the frontward field of illumination, and wherein another one 
wherein the housing includes one of the one more light emitting elements positioned adjacent a center of the front portion of the housing, includes another of the one or more light emitting elements positioned away from the center to a first side of the front portion of the housing, and includes another of the one or more light elements positioned away from the center to second side of the front portion of the housing that is different than the first side.

Klippenstein teaches (Figs. 6, 8-10):
wherein one of the one or more light emitting elements is positioned adjacent a center of the housing and emits the frontward field of illumination, and wherein another one of the one or more light emitting elements is positioned at a location different than the center of the housing and emits the sideward field of illumination.
wherein the housing includes one of the one more light emitting elements positioned adjacent a center of the front portion of the housing, includes another of the one or more light emitting elements positioned away from the center to a first side of the front portion of the housing, and includes another of the one or more light elements positioned away from the center to second side of the front portion of the housing that is different than the first side.

Adding additional light sources increases the brightness of the device. Moreover, spacing the light sources out increases the angle subtended by the egressing light beam, thereby enhancing the field of view (FOV).
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Duplicating light sources produces the obvious result of increasing the brightness of the device. Thus, it is an obvious modification of the prior art. See id.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Brockel with Klippenstein to either increase the brightness of the device, the angle subtended by the egressing light, or both.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875